Title: To Thomas Jefferson from Charles Willson Peale, 18 July 1802
From: Peale, Charles Willson
To: Jefferson, Thomas


            
              Dear Sir
              Museum July 18th. 1802.
            
            When I wrote last, the 10th. Ult., the head of a Common Ox then before me was so imperfect as to lead me into an error about the width of the horns—since I have procured a head from a Butcher, who did not brake the Scull, which cleaned and free’d from the horns, I find the measurement from pith to pith of the Horns is Inches. I also observe that the difference of form between this head and that from Kentucky is very considerable—and although in the same species of Animal we find a variety of size & some diviations in the forms, yet seldom so great a difference as to make it necessary to constitute a new Character by which they may be known. Whether the Buffalo species differ materially from the Common in the form of that part of the head which joins the atlass, or first neck bone, I do not know. The angle of the top of the head to the part joining the neck is acute in common Cattle, and that of this Kentucky head obtuse & very different, as is best expressed by the enclosed drawings.
            The sketches I sent before, was merely to give you some Idea of this head, and done in a hurry, a better choise of the view might have been made, or an additional drawing to shew a greater proportion of the upper part of the head.
            My Eldest Son (Raphaelle) intends shortly to go into the western country in search for Bones—He will explore the neighbourhood where this piece of head was found, with a hope of getting the other Bones—As his object is get all the fosil Bones he can, he will have a chance of obtaining the Skeleton which has Grinders with a flat surface, and more corrispondant to Elephants than the Skeletons I have put togather. If he succeeds in either it will be a fortunate undertaking—at any rate, he may make such a collection of Bones, that among them some may be valuable to me, and he will also get Fish of the western Waters, which will be extending an important branch of this Institution.
            His first Intention was to visit the Northern Fisheries, to get the Bones of a Whale, this I knew would be a dirty, fateaguing, & expensive undertaking—By my advice he changed it for Kentucky, which I conceive will give him many advantages—among others the opportunity of painting some portraits in miniature which will help to defray his expences. If any Garrisson is near to the places he wishes to explore, the expence of labour may be lessened, if the Soldiers are permited to work for him, and, the publick service may not be injured thereby.
            When my Son Titian proposed to travel on a like errand, General Wilkinson promised to aid him, and a few days before Titian was taken with his last illness, he urged me to let him go up the north River to albany, and from thence westward—
            I expect the fever will spread, and the Inhabitants of Philada. suffer much distress. It is generally believed that it was brought from St. Domingue, however the season will foster it. This is generally the time of its visitations, when great numbers of Insects are passing into the worm state, with innumerable generation of minute flies &c and the air so contaminated, that meat cannot easily be preserved sweet.
            
            If the fear of this disorder would lead the People to reflect and to adopt a more rational mode of living, than is generally followed by our Countrymen, then instead of a scourge, this visitation would be a blessing.
            I was flattered with hopes of seeing you, rapted in wonder, contemplating my great Skeleton—but hearing that you shortly intended southward, I have hastened to send you these rough sketches, and did also intend, for some time past, to have written a description, with drawings, of Mr. Hawkins enginous inventions of movements of his claviol, he is doing it better than I could. The powers of this instrument are wonderful—and I hope he will meet with the reward his ingenuity deserves when he can cross the Ocean.
            I am with due respect, your friend
            
              C W Peale
            
          